Citation Nr: 1022060	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-17 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for low back syndrome, 
degenerative disc disease and herniated nucleus pulposus at 
L4-5, currently evaluated as 40 percent disabling.    

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).

3.  Whether the Veteran timely perfected an appeal of the 
RO's denial of an effective date earlier than April 24, 1997, 
for the assignment of a 20 percent evaluation for low back 
syndrome, degenerative disc disease and herniated nucleus 
pulposus at L4-5.
 
4.  Whether the Veteran timely perfected an appeal of the 
RO's denial of an effective date earlier than May 10, 2006, 
for the assignment of a 40 percent evaluation for low back 
syndrome, degenerative disc disease and herniated nucleus 
pulposus at L4-5.


REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to December 
1985 and from July 1991 to April 1992.        

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of May 1997 and September 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina. 

The Veteran testified in support of these claims during a 
hearing held before the undersigned at the RO in December 
2008.  Thereafter, in a statement dated in December 2009, the 
Veteran requested another Board hearing at the RO.  In a 
statement dated March 2010, however, he indicated that he no 
longer wanted such a hearing and asked the RO to forward his 
case to the Board for appellate review.  The Board thus deems 
the Veteran's hearing request withdrawn.

In a VA Form 8 (Certification Of Appeal) dated March 2010, 
the RO certified for appeal four claims, including 
entitlement to an effective date earlier than April 24, 1997, 
for the assignment of a 20 percent evaluation for low back 
syndrome, degenerative disc disease and herniated nucleus 
pulposus at L4-5, and entitlement to an effective date 
earlier than May 10, 2006, for the assignment of a 40 percent 
evaluation for low back syndrome, degenerative disc disease 
and herniated nucleus pulposus at L4-5.  For the reason 
explained in the REMAND section of this decision, however, 
the Board has recharacterized these claims as shown on the 
previous page.  

Below, the Board discusses these claims in the REMAND section 
of this decision, and REMANDS them to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  During the course of this appeal, the Veteran's low back 
disability, most recently diagnosed as degenerative disk 
disease, manifested as pain and stiffness, increased during 
flare-ups, not on repetitive use, limitation of motion with 
pain, tenderness, mild muscle spasm and an antalgic gait, but 
not as ankylosis, unfavorable or otherwise, did not 
necessitate physician-prescribed bed rest; and has no 
associated neurologic impairment.  

2.  The rating criteria reasonably describe the level of 
severity and symptomatology of the Veteran's low back 
disability.  

3.  Service-connected disabilities do not render the Veteran 
unable to secure and follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 40 percent for low back syndrome, degenerative disc 
disease and herniated nucleus pulposus at L4-5 are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2009).  

2.  The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 
3.159, 3.326(a) (2009).  

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The aforementioned notice requirements apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of disability; (3) a connection 
between service and disability; (4) degree of disability; and 
(5) effective date of disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

During the course of this appeal, the Court held that, with 
regard to claims for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008). 

The Court further held that, if the Diagnostic Code (DC) 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  As well, the Court held that 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from noncompensable to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, including 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. at 43-44. 

The United States Court for the Federal Circuit (Federal 
Circuit) reviewed Vazquez-Flores on appeal and held that the 
statutory scheme did not require the notification noted 
above.  The Federal Circuit explained that the notice 
described in 38 U.S.C.A. § 5103(a) need not be veteran 
specific and that daily life evidence was not statutorily 
mandated.  The Federal Circuit thus vacated the Court's 
decision to the extent it required notification of 
alternative DCs and the need to submit potential daily life 
information on the basis that such evidence was not needed 
for proper claims adjudication.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).

In this case, the RO provided the Veteran VCAA notice on his 
claims by letters dated July 2006 and March 2009, the first 
sent before initially deciding those claims in a rating 
decision dated April 2007.  The timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  

The content of the notice letters, considered in conjunction 
with the content of another letter the RO sent the Veteran in 
May 2008, also reflects compliance with pertinent regulatory 
provisions and case law, noted above.  In the letters, the RO 
acknowledged the Veteran's claims, notified him of the 
evidence needed to substantiate those claims, identified the 
type of evidence that would best do so, notified him of VA's 
duty to assist and indicated that it was developing his 
claims pursuant to that duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  The RO identified 
the evidence it had received in support of the Veteran's 
claims and the evidence it was responsible for securing.  The 
RO noted that it would make reasonable efforts to assist the 
Veteran in obtaining all other outstanding evidence provided 
he identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the Veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that it would 
aid in substantiating the claim.  38 U.S.C.A. 5103A; 
38 C.F.R. § 3.159(c).

VA made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the Veteran 
identified as being pertinent to his claims, including 
service and post-service treatment records and information 
from the Social Security Administration (SSA).  The RO also 
afforded the Veteran VA examinations, during which examiners 
discussed the severity of the Veteran's low disability, 
including the extent to which it and other disabilities 
hinder his employability.    

II.  Analysis

A.  Claim for an Increased Evaluation 

The Veteran claims entitlement to an evaluation in excess of 
40 percent for his low back disability.  He asserts that the 
40 percent evaluation assigned this disability does not 
accurately reflect the severity of his low back 
symptomatology.  According to written statements submitted 
during the course of this appeal and his hearing testimony, 
presented in December 2008, this symptomatology includes pain 
that radiates to both legs and interferes with walking, 
activities of daily living and the Veteran's ability to 
concentrate, has worsened, necessitates the use of a cane, 
and renders the Veteran unable to work.   

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).

In claims for increases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).
C.F.R. § 4.59 (2009).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


1.  Schedular

The RO has evaluated the Veteran's low back disability, 
characterized as low back syndrome, degenerative disc disease 
and herniated nucleus pulposus at L4-5, as 40 disabling 
pursuant to DC 5242.  This DC governs ratings of degenerative 
arthritis of the spine.  

All diseases and injuries of the spine other than 
intervertebral disc syndrome are to be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
(general rating formula).  Intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either 
under the general rating formula or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).

According to the general rating formula, a 10 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees, but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is to be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire cervical spine; or forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5237 
(2009).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).

Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent evaluation is 
to be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation is to be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation is to be 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A 60 percent 
evaluation is to be assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  38 C.F.R. § 
4.71a, DC 5243 (2009).

Associated objective neurological abnormalities, including 
but not limited to bowel or bladder impairment, are to be 
evaluated separately under an appropriate DC.  38 C.F.R. § 
4.71a, DCs 5237, 5243, Note (1) (2009).

Normal ranges of motion of the thoracolumbar spine include: 
flexion-extension backward from 0 to 30 degrees; flexion-
extension forward from 0 to 90 degrees; lateral flexion from 
0 to 30 degrees; and rotation from 0 to 30 degrees.  38 
C.F.R. 
§ 4.71a, Plate V (2009).

Based on the language of these regulations, the Veteran's low 
back disability picture does not more nearly approximate the 
criteria for an increased evaluation.  This evidence shows 
that, during the course of this appeal, the Veteran's low 
back disability, most recently diagnosed as degenerative disk 
disease, manifested as pain and stiffness, increased during 
flare-ups, not on repetitive use, limitation of motion with 
pain, tenderness, mild muscle spasm and an antalgic gait, but 
not as ankylosis, unfavorable or otherwise, and did not 
necessitate physician-prescribed bed rest.  

The Veteran first complained of and received treatment for 
back problems during service in the 1970s.  He continued to 
report and/or receive treatment for back pain, strains, 
limitation of motion of the low back and spasm in the 1980s, 
still during his first period of active service and, on 
separation examination conducted in October 1985, reported 
that he had experienced recurrent back pain.

Following discharge from his first period of active duty, 
beginning during a VA examination conducted in July 1986 and 
continuing through the 1980s and into the late 1990s, during 
other VA examinations (September 1992, May 1998, September 
1998) and outpatient treatment visits, medical professionals 
noted low back pain and limitation of motion, and possible 
neurogenic claudication secondary to spinal stenosis.  During 
this time period, x-rays initially revealed minimally 
narrowed disc spaces at L4-S1 and notable anterior 
osteophytic lipping of L4 and L5.  They subsequently revealed 
disc bulges.  

In 1997, medical professionals diagnosed herniated nucleus 
pulposus and degenerative joint disease with radiculopathy.  
In May 1998, during a VA spine examination, an examiner 
diagnosed degenerative disc disease of the lumbar spine and 
characterized that disability as mild to moderate.  In 
September 1998, during a VA spine examination, an examiner 
noted that the Veteran had low back pain, but no evidence of 
any significant focal neuromuscular or functional deficits.  

In June 1999, after reporting a two- to three-year history of 
radiating low back pain that progressed to severe cramping on 
ambulation and no relief with physical therapy and 
medication, the Veteran underwent a lumbar laminectomy at L3-
L5.  

During VA spine and joints examinations conducted in October 
2000, May 2002, August 2003 and April 2005, the Veteran 
reported that, since surgery, he had had soreness and 
tightness in the back, pain occasionally shooting down his 
legs and slight weakness in the lower extremities.  Examiners 
noted a tender scar to palpation, low back pain, including on 
motion, muscle tightness adjacent to the area of the back 
surgery, and an almost absent reflex in the right lower 
extremity, but no focal motor, sensory or neurologic 
deficits.  During outpatient treatment visits dated from 2002 
to 2005, medical professionals noted that the Veteran had low 
back pain that radiated and responded to a TENS unit, but not 
medication, and reportedly interfered with the Veteran's 
ability to work.   

In May 2006, the Veteran filed a claim for an increased 
evaluation for his low back disability on the basis that it 
had worsened.  VA and private outpatient treatment records 
and information from SSA, including a September 2007 report 
of a private evaluation, reflect regular complaints of low 
back pain, attempts at various therapies, including 
medication, which was limited by substance abuse issues, 
physical therapy, and the use of a TENS unit, the development 
of an abnormal gait, and the need to use a crutch or cane to 
aid in ambulating.  In September 2007, a private physician 
noted flexion of the lumbar spine to 45 degrees and lateral 
bending bilaterally to 20 degrees.  Reports of testing, 
including x-rays and magnetic resonance imaging, show 
additional, more severe disc and lumbar spine abnormalities.  

According to the Veteran's medical history reported during a 
VA spine examination conducted in January 2007, he had 
radiating back pain that worsened after he sat for more than 
10 minutes, affected his abilities to concentrate, perform 
work duties and activities of daily living and sleep, 
necessitated the use of a cane and/or back brace, especially 
in the morning, and improved with medication.  Allegedly, he 
had not had any incapacitating episodes of back pain 
necessitating physician-prescribed bedrest.  

The examiner noted significant limitation of motion of the 
lumbar spine, including extension and flexion from 0 to 10 
degrees, lateral flexion bilaterally from 0 to 10 degrees, 
and rotation bilaterally from 0 to 14 degrees, but not 
ankylosis, unfavorable or otherwise.  He also noted an 
antalgic gait, confirmed that the Veteran used a cane, and 
concluded that the low back disability did not preclude the 
Veteran from gainful employment.  

In a September 2007, Social Security Disability examination, 
J.R. Williams, M.D., noted some inconsistencies on physical 
examination, but the Veteran was noted to have right hip 
pain, most likely related to the sciatic nerve.  Although he 
used a cane, he was observed to have a normal gait without 
the use of the cane, and to be able to stand on his heels and 
toes without difficulty.

In a physical residual functional capacity assessment 
conducted for the Social Security Administration in October 
2007, the Veteran was found to be able to occasionally lift 
50 pounds, to be able to frequently lift 25 pounds, to be 
able to stand or walk with regular breaks for six hours in an 
eight hour day, to sit for six hours, and to be able to push 
and pull without limitations.  The Veteran was noted to have 
degenerative disc disease with persistent back pain, but the 
current neuromuscular evaluation was without significant 
objective abnormality.  The examiner specifically indicated 
that there were no postural, manipulative or environmental 
limitations.

During a VA neurological examination conducted in July 2008, 
an examiner noted that the Veteran's reported radiating pain 
did not follow an anatomic pattern of any particular 
peripheral nerve or nerve root.  The examiner also noted that 
the Veteran had pain in all directions and could not flex, 
laterally bend or rotate, or extend his lumbar spine, but had 
no muscle atrophy or weakness or any other abnormalities.  He 
diagnosed status post lumbosacral spine surgery, failed, back 
syndrome without evidence of radiculopathy or neuropathy.    

During a VA spine examination conducted in October 2009, the 
Veteran reported radiating low back pain aggravated when 
sitting and laying down and flare-ups of stiffness and pain 
in the mornings, which took one to two hours to resolve 
before gaining full mobility.  He indicated that it had not 
been incapacitating and had not required physician-prescribed 
bed rest.  He noted that he occasionally had difficulty 
walking due to the pain, used a cane, initially resumed work 
as a day laborer after his back surgery, but then quit due to 
an ankle fracture. 

The examiner noted tenderness, mild spasm, flexion held at 10 
degrees with an ability to further flex to 55 degrees, 
extension to 10 degrees, lateral flexion bilaterally to 20 
degrees and rotation bilaterally to 40 degrees, all with 
pain, and no additional limitation on repetitive use.  The 
examiner indicated that a loss of strength in the right lower 
extremity was due to an ankle fracture.  He opined that the 
Veteran's service-connected back pain would significantly 
limit his ability to perform the type of physical labor to 
which he is accustomed, but that, as reported, his primary 
limitation results from an ankle fracture.

In October 2009, the Veteran also underwent a VA peripheral 
nerves examination for the purpose of determining whether he 
had any neurologic impairment associated with his service-
connected low back disability.  During this examination, he 
reported that in July 2009, he severely injured his right 
ankle, almost cutting off his foot at the ankle.  He also 
reported that he last worked in May 2009 doing light jobs and 
cutting grass.  He reportedly last worked full time four or 
five years ago but stopped due to low back pain.  The 
examiner noted neurological deficits in the Veteran's right 
lower extremities, which he attributed to the ankle injury, 
not to the Veteran's low back disability, and concluded that 
the low back disability did not involve any fixed 
neurological deficit.  

While the Veteran has reported neurologic symptoms in the 
lower extremities, examinations have not been able to link 
this symptomatology to the back disability.  The Social 
Security examiner noted possible sciatic nerve impairment, 
but that impairment was confined to pain in the right hip and 
the functional assessment from the Social Security 
Administration showed no reported neurologic impairment.  

Impairment has been found in the right lower extremity, but 
this has been be related to a non-service connected ankle 
disability.  The medical professionals possess more expertise 
in determining the etiology of the Veteran's complaints, and 
the Board finds their opinions to be more probative than 
those of the Veteran.  The medical professionals based their 
opinions on their medical expertise, the record, and 
consideration of the Veteran's complaints.

Repeated VA examinations have shown that the Veteran does not 
have ankylosis of the spine.  Where, as in this case, the 
veteran is in receipt of the highest rating based on 
limitation of motion and a higher rating requires ankylosis, 
the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for 
application.  Johnston v. Brown, 10 Vet. App. 80, 84-5 
(1997).

In the absence of evidence of unfavorable ankylosis of the 
entire thoracolumbar spine or entire spine, incapacitating 
episodes of low back symptoms necessitating physician-
prescribed bed rest (Veteran denies), or neurologic 
impairment related to the back disability, an evaluation in 
excess of 40 percent is not assignable under DC 5242, DC 
5243, or any other DC pertinent to rating spine disabilities.  

2.  Extraschedular

In certain circumstances, a claimant may be assigned a higher 
initial or increased evaluation on an extraschedular basis.  
The question of whether such an evaluation may be assigned on 
such a basis is a component of a claim for a higher initial 
or increased evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  

Although the Board may not assign an evaluation on an 
extraschedular basis in the first instance, when the question 
is raised either by the claimant, or reasonably by the 
evidence of record, the RO or Board must specifically decide 
whether to refer the claim to the Chief Benefits Director of 
VA's Compensation and Pension Service under 38 C.F.R. § 3.321 
for consideration of the matter.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  He is authorized to approve the assignment 
of an extraschedular evaluation if the claim "presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (2009).  

If the claimant or the evidence raises the question of 
entitlement to a higher initial or increased evaluation on an 
extraschedular basis, as a threshold matter, the Board must 
determine whether the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected disability is 
inadequate.  This requires comparing the level of severity 
and symptomatology of the service-connected disability with 
the established criteria found in the rating schedule 
pertaining to that disability.  Thun v. Peake, 22 Vet. App. 
111, 118 (2008).  If the criteria reasonably describe the 
level of severity and symptomatology of the disability, the 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate and no referral 
is necessary.  Id.  If the criteria do not reasonably 
describe the level of severity and symptomatology of the 
disability, the disability picture is not contemplated by the 
rating schedule and the assigned schedular evaluation is 
inadequate.  The RO or Board must then determine whether the 
exceptional disability picture involves other related factors 
such as those outlined in 38 C.F.R. 3.321(b)(1) as 
"governing norms", including "marked interference with 
employment" and "frequent periods of hospitalization".  Id.

In this case, the Veteran asserts that his low back symptoms 
caused him to quit his job, an assertion that may be 
construed as raising the question of whether the Veteran is 
entitled to an increased evaluation for his low back 
disability on an extraschedular basis.  In response to this 
assertion, however, no referral is needed.  The evidence 
before VA does not establish that the available schedular 
evaluation is inadequate.  Rather, the schedular criteria 
upon which the evaluation is based reasonably describe the 
level of severity and symptomatology of the Veteran's low 
back disability.  His disability is manifested by pain and 
significantly limited lumbar motion.  These manifestations 
are contemplated in the rating schedule.  

The Board thus concludes that the criteria for entitlement to 
an increased evaluation for a low back disability are not 
met.  In reaching this decision, the Board considered the 
complete history of the disability at issue as well as the 
current clinical manifestations and the effect the disability 
has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.21, 4.41 (2009).  The Board also considered the 
benefit-of-the-doubt rule, but because the preponderance of 
the evidence is against the claim, the rule is not for 
application.  38 U.S.C.A. § 5107(b).

B.  TDIU

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).

In this case, the Veteran does not satisfy the percentage 
requirements noted above.  His service-connected disabilities 
include: low back syndrome, degenerative disc disease and 
herniated nucleus pulposus at L4-5, rated as 40 percent 
disabling; 
Hypertension, rated as 10 percent disabling; hemorrhoids and 
postoperative irrigation and drainage of fistula, rated as 10 
percent disabling; traumatic degenerative changes right hip, 
mild, based on x-ray findings, rated 10 percent disabling; 
bilateral allergic conjunctivitis, rated as 10 percent 
disabling; scar, right wrist, residual of ganglion 
cystectomy, rated as zero percent disabling; scar, laceration 
repair, left hand; rated as zero percent disabling; and 
ganglion cyst, left wrist, rated as zero percent disabling.  
Combined, these disabilities are rated 60 percent disabling.  

When a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned, but on a 
different basis.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, at 
the RO level, rating boards are to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  The rating board is to include in its submission a 
full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and factors having a bearing on the issue.  38 
C.F.R. § 4.16(b) (2009).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment," 
in part, by noting the following standard announced by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need 
not be a total "basket case" 
before the courts find that there is 
an inability to engage in 
substantial gainful activity.  The 
question must be looked at in a 
practical manner, and mere 
theoretical ability to engage in 
substantial gainful employment is 
not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically 
within the physical and mental 
capabilities of the claimant.
Id.

A veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2009).

According to reports of VA examinations conducted since 
January 2007, the Veteran received a high school diploma, 
attended mechanics school thereafter, and worked repairing 
vehicles and generators and later in manual labor positions, 
including as a yard helper and tractor driver.  VA Forms 21-
4192 (Employment Information) of record confirm that the 
Veteran worked from December 1998 to August 1999 and from 
October 1999 to December 1999, 40 to 60 hours weekly as a 
yard helper and tractor driver.  According to the latter 
employer, the Veteran was laid off due to a lack of work. 

As noted above, medical professionals have addressed whether 
the Veteran is employable secondary to his service-connected 
disabilities.  In January 2007, a VA examiner concluded that 
the Veteran's low back disability did not preclude the 
Veteran from gainful employment.  During a VA spine 
examination conducted in October 2009, when the Veteran 
reported resuming work as a day laborer after his back 
surgery, but then quitting due to an ankle fracture, an 
examiner opined that the Veteran's service-connected back 
pain significantly limited his ability to perform the type of 
physical labor to which he was accustomed, but that the 
primary limitation in this regard resulted from an ankle 
fracture.

The Social Security records show that the Veteran was found 
able to lift significant amounts of weight and to have no 
limitations in his ability to push, pull, crouch, crawl, 
stoop, kneel, reach, manipulate, or feel.  In short, while 
the Veteran's employment has been in jobs requiring some 
physical labor, the record does not show that his back 
disability causes restrictions that would prevent him from 
performing these activities.

The Veteran is competent to report the effects of his back 
disability on his ability to maintain employment.  But his 
assertions in this regard are outweighed by the unanimous 
medical opinions and the objective findings with regard to 
the limitations caused by his back disability.  In addition, 
the credibility of the Veteran's reports is called into 
question by the findings of inconsistencies on physical 
examination and the reports of symptoms in a pattern 
inconsistent with known anatomy.  For these reasons, the 
Board finds the Veteran's reports to be of less probative 
value than the clinical evidence and medical opinions.

In light of the foregoing, the Board concludes that the 
criteria for entitlement to a TDIU are not met.  In reaching 
this decision, the Board considered the applicability of the 
benefit-of-the-doubt doctrine, but as there is not an 
approximate balance of positive and negative evidence of 
record, the doctrine is not for application.  Rather, a 
preponderance of the evidence is against this claim.


ORDER

An evaluation in excess of 40 percent for low back syndrome, 
degenerative disc disease and herniated nucleus pulposus at 
L4-5, is denied.    

A TDIU is denied.


REMAND

In its previous remand, the Board noted that the Veteran had 
submitted timely notices of disagreement with regard to the 
April 24, 1997, effective date for the assignment of a 20 
percent evaluation for low back syndrome, degenerative disc 
disease and herniated nucleus pulposus at L4-5, and May 10, 
2006, effective date for the assignment of a 40 percent 
evaluation for low back syndrome, degenerative disc disease 
and herniated nucleus pulposus at L4-5.  

The Board remanded these issues so that a statement of the 
case could be issued.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

The Board instructed the agency of original jurisdiction to 
issue a statement of the case and further instructed that it 
should certify these claims to the Board for appellate review 
only if it received a submitted a substantive appeal.  

In September 2009, the RO issued a statement of the case on 
the remanded claims.  It does not appear that, thereafter, in 
the time period allowed by law, the Veteran perfected his 
appeal on the claims by submitting a timely substantive 
appeal.  

The RO associated additional evidence with the claims filed 
during this time period, after which it issued supplemental 
statements of the case (most recently in November 2009), but 
the Veteran did not mention the earlier effective date claims 
until March 2010, four months after the issuance of the 
November 2009 supplemental statement of the case.  The RO 
nonetheless certified these appeals to the Board for 
appellate review.  

The Court has held that a substantive appeal is not 
jurisdictional and that the Board has a duty to adjudicate 
issues certified to it by the RO.  Percy v. Shinseki, 23 Vet. 
App.  37, 43 (2009); Gonzalez-Morales v. Principi, 16 Vet. 
App. 556 (2003); cf. 38 C.F.R. 19.35 (2009).  Those cases, 
however, involved situations where the Board had not 
previously instructed that a substantive appeal must be filed 
and that the claims should not be certified unless a 
substantive appeal was received.

A remand by the Board imposes on VA a duty to ensure 
compliance with those terms.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  In Stegall the Court held that "where . . . 
the remand orders of the Board . . . are not complied with, 
the Board itself errs in failing to insure compliance."  Id.

Given the procedural history of these claims, the question 
arises as to whether the Veteran timely perfected an appeal 
of the RO's denial of these claims.  His due process rights 
must be protected by the RO considering in the first instance 
the question of the timeliness and adequacy of the 
substantive appeal.  Moreover, only the RO can close the 
appeal if a timely substantive appeal is not received.  
Percy, 38 C.F.R. § 19.32 (2009).

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Consider in the first instance the 
question of whether the Veteran timely 
perfected an appeal of the RO's May 1997 
and April 2007 rating decisions 
addressing entitlement to an effective 
date earlier than April 24, 1997, for the 
assignment of a 20 percent evaluation for 
low back syndrome, degenerative disc 
disease and herniated nucleus pulposus at 
L4-5, and entitlement to an effective 
date earlier than May 10, 2006, for the 
assignment of a 40 percent evaluation for 
low back syndrome, degenerative disc 
disease and herniated nucleus pulposus at 
L4-5.

2.  If a timely substantive appeal is 
found, note in the record in writing the 
document(s) upon which the determination 
of timeliness is based.  Certify the 
effective date issues to the Board only 
if a timely substantive appeal is found.  
Otherwise close the appeals.

3.  If no timely substantive appeal is 
found, notify the Veteran in writing of 
the timeliness determination and provide 
him an appropriate time period during 
which to appeal the determination, and 
close the appeal as to the earlier 
effective date issues.  Do not certify 
these issues to the Board unless an 
appeal has been perfected by submission 
of an adequate substantive appeal after a 
notice of disagreement and statement of 
the case.

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the matters remanded.  The Veteran 
has the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 


(directing ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


